DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 08/04/2022, wherein claim 1 was amended. The 112(a) and 112(b) rejections made in the previous office action have been withdrawn, in view of the amended claims.
Allowable Subject Matter
Claim 1 is allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As noted in the previous Office Action the closest prior art of Kazuhisa Arai (US 20090280722 A) regarding Claim 1 discloses a processing apparatus for grinding comprising a chuck table (28 See Fig. 1) having a holding surface (50, See Fig. 1) for holding a circular workpiece, processing means for grinding (10, See Fig. 1), temporary placing means (38, See Fig. 1) and a conveying mechanism (30 See Fig. 1) however it does not teach, suggest nor discloses or make obvious the combination  these elements and all the other claim 1 limitations with a control unit and its sections as claimed. Thus, claim 1 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723  

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723